Citation Nr: 1721378	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neurologic disability of the right upper extremity, to include as secondary to herbicide exposure, and service-connected type 2 diabetes mellitus and/or lumbar spine disability.  

2.  Entitlement to service connection for a neurologic disability of the left upper extremity, to include as secondary to herbicide exposure, and service-connected type 2 diabetes mellitus and/or lumbar spine disability.  

3.  Entitlement to service connection for a neurologic disability of the right lower extremity, to include as secondary to herbicide exposure, and service-connected type 2 diabetes mellitus and/or lumbar spine disability.  

4.  Entitlement to service connection for a neurologic disability of the left lower extremity, to include as secondary to herbicide exposure, and service-connected type 2 diabetes mellitus and/or lumbar spine disability.  



REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1953 to December 1973, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the October 2011 rating decision characterized the Veteran's claims as entitlement to service connection for peripheral neuropathy of the right and left upper and lower extremities.  Inasmuch as the Veteran may have multiple neurologic disabilities of an extremity, the Board has re-characterized the issues accordingly.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As noted above in the Introduction, it has been conceded that the Veteran had active service in Vietnam, and thus it is conceded that he had herbicide exposure.  See, e.g., March 2014 rating decision (granting service connection for type 2 diabetes mellitus based on herbicide exposure in Vietnam).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including early onset peripheral neuropathy, even if there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In addition, the Veteran is service-connected for type 2 diabetes mellitus and degenerative joint disease and degenerative disc disease of the lumbar spine, as well as left lower extremity radiculopathy (associated with the service-connected lumbar spine disability).  The Veteran was provided a VA peripheral nerves examination in August 2015.  It was noted the Veteran had mild right and left lower extremity sciatic nerve incomplete paralysis.  The examiner cited an April 2012 EMG that found mild acute left S-1 radiculopathy, and no peripheral neuropathy.  The examiner opined that he could not resolve without resorting to mere speculation whether the Veteran has current right lower extremity radiculopathy, bilateral lower extremity peripheral neuropathy, or both.  Significantly, the August 2015 examination did not address any upper extremity neurologic disability.  Inasmuch as the Veteran is service-connected for type 2 diabetes mellitus as well as the lumbar spine, and neither theory has been addressed, including whether he has an upper or lower extremity neurologic disability that is directly related to herbicide exposure in Vietnam, the Board finds that the Veteran should be provided another medical examination to obtain a medical opinion as to the etiology of the Veteran's right and left upper and lower extremity neurologic disabilities.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that in the August 2015 VA examination, it was indicated the Veteran was asked questions to have an order for an EMG, but the Veteran never followed-up.  The Veteran is instructed that while VA has a statutory duty to assist him in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records dated since July 2016, as well as any identified outstanding private treatment records that have not been associated with the claims file.  

2. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his right and left upper and lower extremity neurologic disabilities.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's disability(ies) regarding his right and left upper and lower extremities.  Specifically, if a left lower extremity neurologic disability is found, does the Veteran have a left lower extremity neurologic disability other than radiculopathy?  
(b) Provide an opinion whether it is at least as likely as not the Veteran's neurologic disability(ies) had their onset in service.  In considering this, the examiner is asked to discuss whether the neurologic disability(ies) is(are) related to in-service exposure to herbicides.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's neurologic disability(ies) were caused by his service-connected type 2 diabetes mellitus and/or lumbar spine degenerative disc disease and degenerative joint disease.  
(d) Provide an opinion as to whether it is at least as likely as not that the Veteran's neurologic disability(ies) were aggravated by his service-connected type 2 diabetes mellitus and/or lumbar spine degenerative disc disease and degenerative joint disease.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3. Then readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his agent should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




